Title: To George Washington from Henry Lee, 31 May 1794
From: Lee, Henry
To: Washington, George


               
                  Sir,
                  Norfolk May 31st 1794
               
               I informed the Secretary of War since my arrival, that I should devote all the leisure I might have in examining the Western part of the Chesapeake and Hampton-Road, with a view to the preparing for you authentic information on points which, in case of war, will probably engage your attention.
               I have so done, but my time has not admitted of the minute examination I wished; still I believe my enquiries have been sufficient to substantiate the opinions they have given birth to—If at a future day anything of the sort should be brought into execution, a review will necessarily precede operation.
               I consider old Point Comfort, without comparison, pre-eminent in its advantages for the protection of the Chesapeak commerce, and it does, in my humble opinion, admit of works capable of certain defense of itself, and at the same time of considerable annoyance to a hostile fleet. Indeed I see no other place which in any degree controuls the entrance into Hampton-Road, which is the only Harbour, within the Chesapeak, convenient to the sea, for a large fleet, and which must always be resorted to by an invading Navy.
               Old Point-Comfort is 21 miles from Cape Henry, gives, of itself, a safe harbour to all vessels not drawing more than ten feet water, which comprehends a large proportion of the Vessels employed in the West India trade and coasting trade and gives in Hampton-Road a safe harbour to ships of any size and however numerous.
               The north east winds which prevails in October & September,
                  
                  only can injure vessels riding in Hampton-Road, In which event Elizabeth river, not more than three miles, and Newport News, about five miles from the centre of the Road, afford Safety—The latter harbour will receive Ships of the line—Elizabeth river will only admit Vessels, drawing under twenty one feet Water. Together they afford protection complete, when the North-east Wind renders the road unsafe.
               Under the protection of Oldpoint Comfort fortified, our departing Vessels, from the Bay and all its rivers, may lay in safety, until the Wind & other Circumstances invite their sailing; and our returning Vessels—pressed by an enemy, off the capes, may, in a few hours run, enjoy the same good. If this advantageous spot remains unpossessed by us, it will always be occupied by the enemy when in the Chesapeake, they will enjoy its bounty as a harbour, they will use it as a resting place for the collection of information, and while waiting for opportunity to execute in the Bay and view their predatory plans. To deprive the enemy of such an Advantage, would be sufficient compensation of itself for the money which the execution of Works and their support would cost.
               Counting on the continuance of our Neutrality (which I sincerely pray may be the case) considerable good would daily be experienced from a military port at old point Comfort.
               Prizes brought into the Chesapeake by the Privateers of France, being confined to this one convenient Spot, until decision was had as to their legality, would put it in the power of the officers of government to execute your instructions relative to Neutrality with dispatch and with convenience to all concerned.
               Ships of War, belonging to any of the belligerent powers, coming into the Chesapeake being required to fulfil their Views of coming there (which to them would be entirely convenient) could not fail to prevent our fellow Citizens from much of this discord which prevails and will prevail in those seaports, having intercourse with the fleets of the nations at War.
               Whether we regard old point Comfort as productive of good to ourselves, or of annoyance and injury to our enemies, whenever we shall be so unfortunate as to have enemies, I am conclusively in opinion, that it ought to be held as a port. In peace we shall be amply paid for the expence attending the erection of Works in the manner I have before specified, and in War the
                  
                  Chesapeake trade must daily feel the want of our possession of this all important spot.
               No nation can enjoy the blessings of independance without expenditure of the money. The united States must submit to evil unless they will consent to furnish the means of interdicting it. I enclose a draft of the place I have so much commended. It was taken by mr Courty, a French officer formerly, he is a gentleman of discernment in his line and received from me every help to give exactitude to his labours. I think you may consider the draft accurate.
               You discover whether we have war or not, that I esteem the establishing a Strong tho’ small Work at old Point Comfort entirely proper, almost indispensable.
               Should we be drove to War, which you So wisely struggle to prevent, then I am of opinion, that additional forts on our Waters will be necessary. The following are the points which I prefer out of the many which claim examination:  Pianketank, York town, West Point, and Flowdry Hundred on James’ river. I omit the upper part of the Bay, Elizabeth river and Potowmack as they are in a manner provided for by law.
               Pianketank is distant from Cape Henry from 50 to 60 miles, lies close to the mouth of Rappahannock, in the direct route from Potowmac and Baltimore, and affords a convenient harbour to vessels belonging to those rivers and the upper Bay where they may wait going out until a proper opportunity offers.
               It may so happen in war, that these Vessels attempting to reach Old point Comfort may be intercepted, therefore do I consider this second place necessary.
               To all vessels returning from sea, bound up the two mentioned rivers, and the Bay, Pianketank is more convenient than old point Comfort, and in case of pursuit if cut off from the one they may reach the other and there be safe.
               After you enter the mouth of Pianketank your water is from 4 to 5 fathom, the harbour safe and easily defended and contiguous to a few populous counties, whose militia would be at hand to reinforce the Garrison. Vessels which draw more than 3½ fathom cannot enter into this Harbour: this is sufficient for all our trading vessels, and no force above a Frigate can attempt to molest them.
               Your own intimate knowledge of York town preclude many
                  
                  observations which I should otherwise hazard. I will only add you carry to this harbour 5½ fathom Water.
               West-point, which is at the confluence of the two rivers which form York river and about 30 miles above York-town, strikes me as one of the maritime spots most worthy of governmental attention. It is true it cannot like old Point Comfort controul Hampton Road, or give immediately a safe harbour to our vessels pressed by the enemy on their return from sea as is offered by old Point Comfort, York town and Pianketank, but in another way is highly beneficial—It affords a safe harbour for all our commercial vessels, is the most proper place for a depot of naval stores because it may be made impregnable and is situated near the heart of the Country, not more than one days ride from the Metropolis and very convenient to the seas as well as to all parts of the Chesapeake navigation. With a View therefore to ultimate safety in the course of a difficult War to our trading Vessels and to the formation of an Arsenal as safe as the force of the Country can make a place I look at West Point as combining all the requisites to be desired.
               It is not convenient to the shipping of James’ River and therefore is it that I have noticed Flowdry Hundred.
               This port is represented to me by those who know it well to be distant from the Capes 90 miles and from Old point Comfort 70 miles. It will admit of Vessels drawing 19 feet water, will conveniently contain 50 or 60 sail of large ships, is safe from ice, which is an important Consideration, and safe from Worms which affect all the defensible Waters below, and convenient to the militia South of James’ river.
               I have not seen the place and therefore cannot say whether sufficient fortifications may be easily erected for its defence, but from the best description I have obtained am inclined to think they may.
               As a convenient Dock Yard, this place is highly commended, having the advantage of Gosport in respect to suitability of tide for heaving down ships. This is a subject I am not acquainted with, but I feel it proper to mention every Circumstance communicated to me relavant to the Character of the spot I am describing.
               It results from what I have said, if my observations are just, that Old point Comfort, york town, and Pianketank may be
                  
                  converted into great use to our shipping in case of War; that Old point Comfort in peace ought to be possessed; and that, with York town, it will afford convenient harbours to our ships of War. That for all the other purposes, which a maratime nation must attend to, West Point is particularly fitted so far as Virginia is interested, and that Flowdry Hundred offers a convenient and safe site for James River.
               The Works will be safe in times of Peace when entrusted to the militia relieved every three months, provided that although the troops are changed the officer should continue. The duty imposed on the militia would not be heavy and would tend to dicipline them and the continuance of the officer will secure all the good to the public flowing from judicious appointment, which would be lost if militia officers in rotine were intrusted.
               You will find subjoined, in mr Courty’s draft, the plan of a fort suggested by him as adapted to Old point Comfort.
               I believe it will be found on closer investigation, that nine Guns will suffice as the tide runs with vast rapidity, and the Vessel having past your front line of fire, quickly gets out of reach and consequently that your right battery will be rendered useless.
               This is my own observation and may not be founded, as I have not reflected much upon it. Admitting fifteen for the sea the expence will not be great.
               The land defence may be made very stout with proper exertions. I recollect in reading letters which passed between Sir Henry Clinton and Earl Cornwallis relative to their operations in 1781, that old Point Comfort was examined with a View to its fortification as a Harbour and place of Arms and that on report of the Engineer his Lordship declined the business. The Engineer was of opinion, that it could not be made capable of resisting a Fleet.  I mention this authority as I wish you to be thoroughly informed and as I know my own inferiority of Judgement. Yet I must confess great as is the respect due to the opinion quoted I must adhere to the sentiments before expressed.
               West Point I learn admits of 3½ fathom Water. This shall be ascertained when necessary—It is subject to Worms at the spot but up the rivers which from that point the vessels may proceed to fresh Water and therefore may be safe from Worms.
               I have not been so full as I intended when I took up my
                  
                  pen owing to a very painful face in consequence of my late Water excursion for the purpose of examining the Virginia Chesapeak.
               You may suppose that it is requiring too much to ask the Fortifications of the several places mentioned—But you know how this state is intersected with navigable rivers and how convenient her towns and farms are consequently to a naval Enemy.
               I see no way of securing us from being plundered by every Adventurer which bids so fair to the common tranquility and at so small expence—It always contributes very much to my satisfaction to be useful to you and at the present crisis when your patriot labours to save our common Country from the Scourge of War seems to be opposed as well by the internal folly and wickedness, as by foreign lust for gold, it would be doubly pleasing to me to contribute in the smallest degree to the success of your administration. I have &c.
               
                  Henry Lee
               
            